 
CONFIDENTIAL TREATMENT REQUESTED

Exhibit 10.29
Amended* Equipment Acquisition Agreement


*Reflects changes made by letter amendment dated August 22, 2007


Introduction


This Amended Equipment Acquisition Agreement (this “Agreement”) is entered into
by and between California Micro Devices Corporation, a Delaware corporation
(“CMD”), and SPEL Semiconductor Limited, a public limited company incorporated
under the provisions of the Indian Companies Act, 1956 (“SPEL”), effective upon
the later of the dates (the “Effective Date”) that it is signed on behalf of
each party under Authorized Signatures below.


Background


A. SPEL has been packaging and testing semiconductor devices for CMD (the
“Services”). The packaging involved has been primarily for TDFN packages and the
parties desire to expand the Services to include UDFN and uUDFN packages.


B. SPEL has requested that CMD purchase and consign to SPEL certain equipment in
order to help provide the infrastructure necessary to render increased amounts
of Services.  In exchange, SPEL has agreed to provide CMD with lower prices for
the Services to repay the purchase price.


Agreement


Based upon the facts and premises contained in the above Background, and the
mutual promises below, SPEL and CMD hereby agree as follows:


0.  Definitions.


0.1 “Packaging Process” means TDFN, UDFN, uUDFN, or other packaging for
semiconductors which uses the Equipment as defined in Section 1.3.


0.2 “Total Equipment Cost” means the cost of all of the Equipment purchased on
Schedule 1 as listed on Schedule 1 pursuant to Section 1.


0.3 “Consignment Period” means that period of time from when the first piece of
Equipment is received by SPEL until the Total Equipment Cost has been paid
pursuant to Section 5  The Consignment Period can be terminated as provided in
Section 7.


1. Pricing and the Equipment.


1.1. The prices listed on Schedule 3 under the heading SPEL Base shall be the
mutually agreed price at which SPEL typically offers the Services to its
customers, which shall be no more than the price SPEL affords other customers
with similar (or lesser) volumes.  The initial version of Schedule 3 contains
the SPEL Base prices as of the Effective Date.  The parties shall get together
every ** months to review the SPEL Base prices and possibly revise the SPEL Base
prices.  The expectation of the parties is that over time the SPEL Base prices
will decline due to a corresponding decline in price of commodities (e.g. gold
and copper). However, CMD acknowledges that if the price of commodities (e.g.
gold and copper) should unexpectedly rise then the prices for the Services may
have to increase accordingly and SPEL agrees that such commodity price increases
are the only reason that the SPEL Base prices may increase.




** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

- 1 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


1.2. Schedule 3 will also be revised from time to time by the parties to add
rows corresponding to differing numbers of leads or pitches or differing
Packaging Processes.


1.3. SPEL has determined with CMD’s concurrence that the equipment to be subject
to this Agreement should comprise of those items listed on Schedule 1, either
new or used, with the estimated prices listed on Schedule 1.  Though estimated
prices will remain the same, the number of items of each piece of Equipment may
vary depending on the type of Equipment purchased provided that the Equipment
purchased shall have a ** piece monthly capacity.  Within two weeks of the
Effective Date, as CMD’s agent, SPEL shall obtain firm price quotations,
including length and scope of warranty coverage (which SPEL shall ensure is
available for consigned equipment) and available delivery dates, to purchase the
items listed on Schedule 1 with a targeted delivery date of March or April
2007.  The price shall include the charges to deliver such equipment to SPEL’s
location listed in Schedule 2 (the “Facility”), along with any taxes and duties,
whether imposed on SPEL or CMD.  CMD will review such quotations and if such
quotations differ from the estimates shown in Schedule 1 by more than 10% in the
aggregate, the parties shall negotiate mutually acceptable changes to Schedule 3
to preserve the economics and shall revise Schedule 1 accordingly or else this
Agreement shall terminate.  The equipment listed on the final Schedule 1 is
referred to in this Agreement as the “Equipment”.  Once the parties have
completed the negotiations of Schedules 1 and 3, then CMD shall place purchase
orders for the Equipment for delivery to the Facility as soon as possible.  In
this manner, CMD will consign to SPEL, and SPEL will accept in consignment, the
Equipment.


2. Consignment of the Equipment.


2.1. CMD agrees to make available the Equipment to SPEL on a consignment basis
at the Facility during the Consignment Period for the use by SPEL solely in
order to improve and support SPEL’s Services to CMD and for no other
purpose.  The date that the Equipment vendor ships each particular Equipment
item to the Facility shall be its “Consignment Date”.  In no event during the
Consignment Period may SPEL use the Equipment other than as set forth in this
Section 2.1; thus for example, SPEL may not use the Equipment to manufacture,
assemble, process, package, or test wafers for another customer without CMD’s
express, prior written consent.


2.2. SPEL will assist CMD in obtaining any import licenses and other approvals
and permits required for the importation of the Equipment and shall arrange the
custom clearance of the Equipment as importer.  When obtaining the import
licenses, SPEL will inform the authorities that the Equipment will remain the
property of CMD indefinitely and shall arrange to the extent possible for CMD to
be able to ship the Equipment elsewhere upon termination of this Agreement.


2.3. Along with the Equipment, CMD shall supply to SPEL technical documentation
from the manufacturer relating to the installation and operation of the
Equipment in the English language.  SPEL shall use and operate the Equipment
only in accordance with the instructions as laid down in the documentation or as
otherwise given by CMD.


3. Facility Preparation and Installation.


3.1. SPEL will prepare the Facility in accordance with the Equipment
manufacturers’ requirements and will properly install the Equipment at the
Facility.  The Equipment will be installed and fully operational no later than
July 1, 2007.




3.2. CMD reserves the right to inspect the Facility and to request SPEL to make
reasonable changes to the Facility to accommodate the Equipment.




** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

- 2 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
4. Custody and Ownership; Obligations During Consignment Period.


4.1. During the Consignment Period, CMD shall keep the sole and full title to
the Equipment; thus, the Equipment shall remain the property of CMD.


4.2. Risk of loss or damage to, and custody of, the Equipment shall transfer to
SPEL immediately following when risk of loss passes from the vendor of the
Equipment to CMD.  SPEL acknowledges the good quality of the Equipment upon
delivery to the Facility, unless SPEL notifies CMD within two weeks of receipt
of the Equipment.  In such event, SPEL shall cooperate with CMD to file
appropriate documentation with the Equipment vendor in order to make a claim.


4.3. SPEL shall comply with following obligations as to each item of Equipment
until the expiration or termination of the Consignment Period:


(a) SPEL shall take all necessary steps to protect the Equipment and avoid the
Equipment being subject to any damage and to safeguard CMD’s property rights,
including without limitation intellectual property rights, in the Equipment.


(b) SPEL shall not sell, rent, lease, assign, donate, transfer, mortgage, or
grant a security interest in or allow a lien to exist with respect to, the
Equipment, or any of SPEL’s right to possession or use of the Equipment, to any
third party under whatsoever conditions.  Thus, the Equipment and SPEL’s rights
to use the Equipment under this Agreement shall be free from third party
security interest or lien.


(c) SPEL shall be responsible for any damage to the Equipment.  Upon the
termination of the Consignment Period as defined in Section 7, SPEL shall return
the Equipment to CMD in the same condition it was in on the Consignment Date,
ordinary wear and tear excepted.  Thus, for example, SPEL will be responsible
for any damage to the Equipment as a result of improper use, negligence, gross
negligence or willful acts or omissions, by SPEL or by its employees.  Moreover,
SPEL shall be responsible for the maintenance and repair of the Equipment and
keeping the Equipment in good operating condition.


(d) The Equipment shall not be transported from the Facility to any other
location without first having obtained CMD’s prior consent in writing;


(e) SPEL shall at its sole expense maintain insurance insuring the Equipment
against loss, theft, fire, and damage in an amount sufficient to cover the full
value of the Equipment. SPEL shall provide CMD with all such copies of
insurance, each of which shall name CMD as an additional insured and provide
that the policy may not be cancelled or not renewed except upon 30 days prior
written notice to CMD.


(f) SPEL will comply with all applicable laws, rules and regulations in
exercising its rights and performing its obligations under this Agreement.  SPEL
shall pay all taxes imposed on the Equipment and its use including, without
limitation, VAT and personal property taxes, whether such taxes are imposed on
CMD or SPEL.


(g) SPEL shall prominently label the Equipment as belonging to CMD and shall
take appropriate steps and make any necessary filings with the government to
ensure that the government and third parties know that the Equipment does not
belong to SPEL and do not extend credit to SPEL on the basis of the Equipment.


(h) SPEL agrees to make any and all appropriate public filings in order to
inform the public or government that the Equipment is the property of CMD and
not SPEL and is merely on consignment to SPEL.  SPEL agrees to provide CMD with
a copy of each such filing when made.


(i) SPEL shall perform Services using the Packaging Processes requested by CMD
at the prices shown under the heading “Base Price”on Schedule 3.  SPEL commits
to make ** units per month capacity of Packaging Services available to CMD using
the Equipment and shall provide turn-around time, testing and quality control,
and warranty for CMD that are comparable to or better than that provided to
other customers of SPEL. 
 
** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

- 3 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
5. No payment.


In view of the fact that the Equipment is provided by CMD to SPEL to support
SPEL’s Services to CMD, SPEL and CMD agree that the Equipment shall be given on
consignment.  Notwithstanding the foregoing, SPEL shall pay CMD $58,200 prior to
the last day of each month for 35 months beginning with September, 2007.  During
August, 2010, SPEL shall pay CMD the difference between the Total Equipment Cost
and the cumulative amount previously paid pursuant to the prior sentence..


6. Liability Limitation and Disclaimer.


6.1. CMD shall not be liable for any damages or losses in connection with this
Agreement in excess of fifty US Dollars (US $50.00) and in particular CMD shall
not be responsible or liable for bodily injury or damage to property or other
loss sustained by third parties or SPEL which may arise in consequence of the
use of the Equipment.  In addition, in no event shall CMD be liable for any
indirect, special, incidental or consequential damages of any nature whatsoever,
including without limitation loss of profit and/or revenue.


6.2. SPEL shall defend, indemnify and hold CMD harmless from and against any and
all suits, claims, actions, proceedings, costs, damages, liabilities and
expenses (including without limitation reasonable attorneys’ fees) arising out
of or related to SPEL’s use of the Equipment, including without limitation
damage or personal injury arising from SPEL’s use of the Equipment, including
substandard Services. Notwithstanding the foregoing, this section 6.2 shall not
apply to damages or personal injury to customers or other users of CMD’s
products which arise due to their purchase or use of CMD products in which
Services were a part of the manufacturing, assembly, or packaging process.


6.3. CMD is providing the Equipment “AS IS” without warranties of any kind
except those provided by the Equipment vendor which CMD shall permit SPEL to
assert on its behalf during the Consignment Period.  If the Consignment Period
expires rather than terminates, then CMD shall assign the warranties to SPEL.


7. Consignment Period Expiration.


If and once the Consignment Period has expired (rather than terminated), CMD
shall transfer all right, title, and interest to the Equipment to SPEL.  Upon
request, CMD will assist SPEL as reasonably requested so that SPEL may take
appropriate steps and make any necessary filings with the government to ensure
that the government and third parties know that the Equipment no longer belongs
to CMD.


8. Agreement Term and Termination.


8.1. This Agreement shall become effective upon the Effective Date and shall
expire immediately after the Consignment Period expires unless earlier
terminated (1) by either party upon ninety (90) days notice that it desires to
terminate this Agreement without cause for its convenience or (2) by either
party pursuant to Section 8.2.


8.2. In the event of a material breach of the terms and conditions of this
Agreement by either party, the other party shall have the right to terminate
this Agreement by notice in writing, if such breach or failure is not remedied
by the breaching party within thirty (30) days after written notice describing
such breach has been given by terminating party except that the cure period for
payments due under Section 5 shall be ten (10) days for the first breach and two
(2) business days for subsequent breaches..




** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

- 4 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


8.3. In the event that CMD shall terminate this Agreement for cause or SPEL
shall terminate this Agreement without cause, then SPEL shall stop the use of
the Equipment and return the Equipment which is listed as test equipment to
CMD.  CMD may if it desires inspect the Equipment at the Facility before the
return of the Equipment.  SPEL shall pay for the cost of returning the Equipment
from SPEL to CMD, including without limitation, shipping and insurance
costs.  As to the Equipment which is listed as assembly equipment, CMD shall
have the option of requesting that such Equipment be shipped as CMD directs at
its cost or to cause SPEL to purchase such Equipment from CMD.  The purchase
price shall be equal to the original price of such Equipment less an amount
equal to the cumulative amount previously paid under Section 5 times the ratio
of the original cost of that assembly Equipment being purchased to the original
cost of all Equipment listed on Schedule 1.


8.4. In the event that SPEL shall terminate this Agreement for cause or CMD
shall terminate this Agreement without cause, then SPEL shall stop the use of
the Equipment and return the Equipment which is listed as test equipment to CMD
and CMD shall owe SPEL an amount equal to the cumulative amount previously paid
under Section 5 times the ratio of the original cost of such test Equipment to
the original cost of all Equipment listed on Schedule 1 plus, as to the
Equipment which is test equipment, the cost of replacement internal circuit
boards unless caused by SPEL’s negligence, accident, or failure of periodic
maintenance schedule provided that SPEL has informed CMD during the term of the
Agreement whenever a replacement internal circuit board is required and its
cost.  As to the Equipment which is listed as assembly equipment, SPEL shall
have the option of purchasing such Equipment from CMD or shipping such Equipment
as CMD directs at CMD’s cost.  The purchase price shall be equal to the original
price of such Equipment less an amount equal to the cumulative amount previously
paid under Section 5  times the ratio of the original cost of that assembly
Equipment being purchased to the original cost of all Equipment listed on
Schedule 1.  CMD may if it desires inspect the Equipment at the Facility before
the return of the Equipment.  CMD has to pay for the cost of returning such
Equipment from SPEL to CMD, including without limitation, shipping and insurance
costs.  SPEL will obtain CMD’s prior approval and will bill CMD for the actual
cost of these services.


8.5. The rights and obligations of the parties under Sections 6, 8, and 9 shall
survive any expiration or termination of this Agreement and the rights and
obligations of the parties under Section 7 shall survive any expiration of this
Agreement. 


9. Miscellaneous.


9.1. This Agreement shall be governed by and construed in accordance with the
laws of California, excluding its conflict of law principles.  This Agreement
has been made in English language and all documents and communications between
the Parties hereto shall be in English language.


9.2. The terms and conditions contained in this Agreement and its Annexes
constitute the entire agreement between the parties with respect of its subject
matter and shall supersede any and all prior communications, representations,
agreements and/or understandings, either oral or written, between the parties
with respect to such subject matter.  No agreement or understanding varying or
extending the terms and conditions contained in this Agreement and its Annexes
shall be binding upon either party hereto unless made in writing and signed by
duly authorized representatives of the parties.


9.3. The parties shall exercise all commercially reasonable efforts to settle
between themselves in an amicable way any dispute which may arise out of or in
connection with this Agreement.  Should a dispute nonetheless arise, the parties
desire to avoid the burdens and delay that often accompany traditional
litigation to the maximum extent possible and, therefore, agree that any
dispute, controversy or claim concerning or relating to this Agreement and all
connected and related matters whatsoever (a "Dispute"), shall be
resolved  exclusively by referral to arbitration. The arbitration proceedings
shall be conducted in English and in accordance with the rules and provisions of
the International Centre for Dispute Resolution (“ICDR”).  The venue of the
arbitration shall be San Jose, California.


** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

- 5 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
 
The arbitration shall be conducted by a person nominated jointly by the parties
within ten (10) business days or else chosen in accordance with the rules of the
ICDR. The arbitration shall be documents only, evidence through affidavits,
"fast track" arbitration except that a party may if it chooses offer oral
testimony.  The arbitrator shall have the right to pass interim awards and issue
directions but shall not act in any award, direction, or decision beyond what a
court could.  Any arbitration award shall be binding and final, except as
otherwise provided by California law, and judgment may be entered upon it in
accordance with applicable law in any court having
jurisdiction.  Notwithstanding any of the foregoing, CMD may request injunctive
and/or equitable relief either from the arbitrator or from a court of competent
jurisdiction in order to protect its rights or property, including without
limitation for breach of the use restrictions under Section 2.1 and the various
obligations under Section 4.3.


9.4. If any provision of this Agreement is held invalid, illegal or
unenforceable, such provision will be reformed only to the extent necessary and
in such a manner to effect the original intention of the parties; all remaining
provisions continue in full force and effect.  Any failure by either party to
strictly enforce any provision of this Agreement will not operate as a waiver of
that provision or any subsequent default or breach of the same or a different
kind. Notices under this Agreement must be in writing and will be deemed given
when delivered personally, or by email or facsimile (with confirmation of
receipt) or by conventional mail (registered or certified, postage prepaid with
return receipt requested).  Notices will be addressed to the parties at the
addresses appearing below, but each party may change the address by written
notice in accordance with this paragraph.  This Agreement will be binding upon,
and inure to the benefit of, the parties and their respective successors and
assigns.


9.5. Either party is excused from performance and shall not be liable for any
delay in delivery or non-delivery or performance, in whole or in part, caused by
the occurrence of any contingency beyond the control of the parties including,
but not limited to, delay in obtaining required clearances, fires, civil
disobedience, riots, floods, shortage of power &  fuel, war, and other acts of
God.     If the force majeure event lasts for more than four (4) months, then
the other party may terminate this Agreement for cause.


9.6. This Agreement may be executed by facsimile and in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.


Authorized Signatures


In order to bind the parties to this Equipment Acquisition Agreement, their duly
authorized representatives have signed their names below on the dates indicated.
 

 
Spel Semiconductor Limited (SPEL)
     
California Micro Devices Corporation (CMD)
           
By:
   /S/ SAM VARGHESE
____________________________
 
By:
 
/S/ ROBERT V. DICKINSON
_______________________________
 
Sam Varghese
 
 
 
Robert V. Dickinson
         
 Title: Chief Executive Officer
 
 
 
Title: President and Chief Executive Officer (Principal Executive Officer)
 
 
 
 
 
   
Date Executed: September 6, 2007*
     
Date Executed: August 22, 2007*
             
 Address: 5 CMDA Industrial Estate
MM Nagar, (Chennai) 603 209, India
 
 
 
Address: 490 N. McCarthy Blvd, #100
Milpitas, CA 95035

 
* January 24, 2007 for initial agreement



** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

- 6 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Schedule 1
List of Equipment and Cost


A.           Initial Estimate


1.           UDFN Assembly
 
     
Die Attach (2)
  $
50,000
 
Wirebonders (7)
  $
300,000
 
Auto Mold/ Die set (1)
  $
450,000
 
Saw Singulation (1)
  $
200,000
           
2.           uUDFN Assembly
 
       
Screen Printer (1)
  $
150,000
 
Die Attach (1)
  $
200,000
           
3.           UDFN/uUDFN Test
 
       
Eagle Tester (1)
  $
250,000
 
Tesec Strip Handler (1) and Tape and Reel (1)
  $
600,000
           
Total
  $
2,200,000
           



B.           Final Quotations


1.           UDFN Assembly
 
     
Die Attach (2)
  $ **  
Wirebonders (7)
  $ **  
Auto Mold/ Die set (1)
  $ **  
Saw Singulation (1)
  $ **            
2.           uUDFN Assembly
 
       
Screen Printer (1)
  $ **  
Die Attach (1)
  $ **            
3.           UDFN/uUDFN Test
 
       
Eagle Tester (1)
  $ **  
Tesec Strip Handler (1) and Tape and Reel (1)
  $ **            
Total
  $ **            





Schedule 2
Facility Location

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

- 7 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Schedule 3
Pricing


 

 Package    Pitch    SPEL Base
8 lead TDFN
 
0.4 mm
 
**
12 lead TDFN
 
0.4 mm
 
**
16 lead TDFN
 
0.4 mm
 
**
8 lead TDFN
 
0.5 mm
 
**
12 lead TDFN
 
0.5 mm
 
**
16 lead TDFN
 
0.5 mm
 
**
8 lead UDFN
 
0.4 mm
 
**
12 lead UDFN
 
0.4 mm
 
**
16 lead UDFN
 
0.4 mm
 
**
8 lead UDFN
 
0.5 mm
 
**
12 lead UDFN
 
0.5 mm
 
**
16 lead UDFN
 
0.5 mm
 
**
6 lead uUDFN
 
0.4 mm
 
**
6 lead uUDFN
 
0.5 mm
 
**

 
 
 


** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

- 8 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Post-Consignment Services Pricing Agreement


Introduction


This Post-Consignment Services Pricing Agreement (this “Agreement”) is entered
into by and between California Micro Devices Corporation, a Delaware corporation
(“CMD”), and SPEL Semiconductor Limited, a public limited company incorporated
under the provisions of the Indian Companies Act, 1956 (“SPEL”), effective upon
the date (the “Effective Date”) of either (1) the expiration of the Equipment
Acquisition Agreement entered into by and between CMD and SPEL effective January
__, 2007 (the “Equipment Acquisition Agreement”) or (2) the termination of the
Equipment Acquisition Agreement without cause by SPEL or with cause by
CMD.  Should the Equipment Acquisition Agreement instead be terminated without
cause by CMD or with cause by SPEL, then this Agreement shall never become
effective.


Background


A. SPEL has been packaging and testing semiconductor devices for CMD (the
“Services”).  The packaging involved has been primarily for TDFN packages and
the parties desire to expand the Services to include UDFN and uUDFN packages.


B. CMD will be purchasing and consigning to SPEL certain equipment listed on
Schedule 1 (the “Equipment”), either new or used, in order to help provide the
infrastructure necessary for SPEL to render increased amounts of Services as set
forth in the Equipment Acquisition Agreement.  In exchange, SPEL has agreed to
provide CMD with lower prices for the Services under this Agreement once SPEL
has provided CMD with price concessions equal to the purchase price of the
Equipment as set forth in the Equipment Acquisition Agreement.


Agreement


Based upon the facts and premises contained in the above Background, and the
mutual promises below, SPEL and CMD hereby agree as follows:


0. Definitions.


0.1 “Packaging Process” means TDFN, UDFN, uUDFN, or other packaging for
semiconductors which uses the Equipment.


0.2 “SPEL Ownership Period” means that period of time starting on the Effective
Date until the expiration or termination of this Agreement.


1. Pricing.


1.1. The prices listed on Schedule 2 under the heading SPEL Base shall be the
mutually agreed  price at which SPEL typically offers the Services to its
customers, which shall be not greater than the price SPEL affords other
customers with similar (or lesser) volumes, and the Post Amortization prices are
calculated as a difference from the SPEL Base price.  The initial version of
Schedule 2 contains the SPEL Base prices as of the date of execution of this
Agreement.  The parties shall get together at the start of the SPEL Ownership
Period and every ** months thereafter to review the SPEL Base prices and
possibly revise the SPEL Base prices, in which case the Post Amortization prices
will be revised accordingly to retain the same differential from the SPEL Base
prices as on the initial Schedule 2.  The expectation of the parties is that
over time the SPEL Base prices will decline due to a corresponding decline in
price of commodities (e.g. gold and copper).  However, CMD acknowledges that if
the price of commodities (e.g. gold and copper) should unexpectedly rise then
the prices for the Services may have to increase accordingly and SPEL agrees
that such commodity price increases are the only reason that the SPEL Base
prices may increase.


** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

- 9 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
 
1.2. Schedule 2 will also be revised from time to time by the parties to add
rows corresponding to differing numbers of leads or pitches or differing
Packaging Processes.  In the case of TDFN Packaging Processes the Post
Amortization prices for the new rows are anticipated to be **% of the SPEL Base
price while for non-TDFN Packaging Processes, the Post Amortization prices for
the new rows are anticipated to be **% of the SPEL Base price.


2. Liability Limitation and Disclaimer.


2.1. CMD shall not be liable for any damages or losses in connection with this
Agreement in excess of fifty US Dollars (US $50.00).  In addition, in no event
shall CMD be liable for any indirect, special, incidental or consequential
damages of any nature whatsoever, including without limitation loss of profit
and/or revenue.


2.2. SPEL shall defend, indemnify and hold CMD harmless from and against any and
all suits, claims, actions, proceedings, costs, damages, liabilities and
expenses (including without limitation reasonable attorneys’ fees) arising out
of or related to SPEL’s use of the Equipment, including without limitation
damage or personal injury arising from SPEL’s use of the Equipment, including
substandard Services. Notwithstanding the foregoing, this section 6.2 shall not
apply to damages or personal injury to customers or other users of CMD’s
products which arise due to their purchase or use of CMD products in which
Services were a part of the manufacturing, assembly, or packaging process.


3. SPEL Obligations During the SPEL Ownership Period.


3.1.  
SPEL shall comply with following obligations during the SPEL Ownership Period:



(a) SPEL shall take all necessary steps to protect the Equipment and avoid the
Equipment being subject to any damage. SPEL shall be responsible for the
maintenance and repair of the Equipment and keeping the Equipment in good
operating condition.


(b) SPEL may sell the Equipment, or any of SPEL’s rights to possession or use of
the Equipment, provided that SPEL has first provided CMD with written assurance
that SPEL has other equipment which SPEL would commit to employ in order to have
the capacity to render the Services to CMD on five million pieces per month at
the Post Amortization price.


(c) SPEL may relocate the Equipment from the Facility provided that SPEL has
first provided CMD with written assurance that the Equipment will still be
available to provide the Services to CMD, or else that SPEL had other equipment
that SPEL would substitute for the Equipment in order to have the capacity to
render the Services to CMD on five million pieces per month at the Post
Amortization price.


(d) SPEL shall at its sole expense maintain insurance insuring the Equipment
against loss, theft, fire, and damage in an amount sufficient to cover the full
value of the Equipment.


(e) SPEL will comply with all applicable laws, rules and regulations in
exercising its rights and performing its obligations under this Agreement.  SPEL
shall pay all taxes imposed on the Equipment and transfer to SPEL and its use
including, without limitation, VAT and personal property taxes, whether such
taxes are imposed on CMD or SPEL.


(f) SPEL shall give priority to CMD’s needs over those of its other customers in
SPEL’s use of the Equipment.


(g) SPEL shall perform Services using the Packaging Processes requested by CMD
at the prices shown under the heading “Post Amortization” on Schedule 2.  SPEL
commits to make ** units per month capacity of Packaging Services available to
CMD and shall provide turn-around time, testing and quality control, and
warranty for CMD that are comparable to or better than that provided to other
customers of SPEL.



** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

- 10 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
4. Agreement Term and Termination.


4.1. This Agreement shall become effective upon the Effective Date and shall
expire on **, unless earlier terminated (1) by either party upon ninety (90)
days notice that it desires to terminate this Agreement without cause for its
convenience,  (2) by either party pursuant to Section 4.2, or (3) pursuant to
Section 4.3.


4.2. In the event of a material breach of the terms and conditions of this
Agreement by either party, the other party shall have the right to terminate
this Agreement by notice in writing, if such breach or failure is not remedied
by the breaching party within thirty (30) days after written notice describing
such breach has been given by terminating party.


4.3. This Agreement shall be deemed terminated on the day after the Effective
Date if the Equipment Acquisition Agreement was terminated without cause by SPEL
or with cause by CMD.


4.4. In the event that CMD shall terminate this Agreement for cause, SPEL shall
terminate this Agreement without cause, or this Agreement is deemed terminated
pursuant to Section 4.3, then SPEL shall pay to CMD damages per month equal to
the spread between SPEL Base price and Post Amortization price for ** units
until this Agreement would otherwise have expired.


4.5. In the event that SPEL shall terminate this Agreement for cause or CMD
shall terminate this Agreement without cause, then SPEL’s obligations under
Section 3.1 shall cease.


4.6. The rights and obligations of the parties under Sections 2, 4, and 5 shall
survive any expiration or termination of this Agreement.


5. Miscellaneous.


5.1. This Agreement shall be governed by and construed in accordance with the
laws of California, excluding its conflict of law principles. This Agreement has
been made in English language and all documents and communications between the
Parties hereto shall be in English language.


5.2. The terms and conditions contained in this Agreement and its Schedules
constitute the entire agreement between the parties with respect of its subject
matter and shall supersede any and all prior communications, representations,
agreements and/or understandings, either oral or written, between the parties
with respect to such subject matter.  No agreement or understanding varying or
extending the terms and conditions contained in this Agreement and its Annexes
shall be binding upon either party hereto unless made in writing and signed by
duly authorized representatives of the parties.


5.3. The parties shall exercise all commercially reasonable efforts to settle
between themselves in an amicable way any dispute which may arise out of or in
connection with this Agreement.  Should a dispute nonetheless arise, the parties
desire to avoid the burdens and delay that often accompany traditional
litigation to the maximum extent possible and, therefore, agree that any
dispute, controversy or claim concerning or relating to this Agreement and all
connected and related matters whatsoever (a “Dispute”), shall be resolved
 exclusively by referral to arbitration. The arbitration proceedings shall be
conducted in English and in accordance with the rules and provisions of the
International Centre for Dispute Resolution (“ICDR”). The venue of the
arbitration shall be San Jose, California.


The arbitration shall be conducted by a person nominated jointly by the parties
within ten (10) business days or else chosen in accordance with the rules of the
ICDR. The arbitration shall be documents only, evidence through affidavits,
“fast track” arbitration except that a party may if it chooses offer oral
testimony.  The arbitrator shall have the right to pass interim awards and issue
directions but shall not act in any award, direction, or decision beyond what a
court could.  Any arbitration award shall be binding and final, except as
otherwise provided by California law, and judgment may be entered upon it in
accordance with applicable law in any court having jurisdiction.

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

- 11 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

5.4. If any provision of this Agreement is held invalid, illegal or
unenforceable, such provision will be reformed only to the extent necessary and
in such a manner to effect the original intention of the parties; all remaining
provisions continue in full force and effect.  Any failure by either party to
strictly enforce any provision of this Agreement will not operate as a waiver of
that provision or any subsequent default or breach of the same or a different
kind. Notices under this Agreement must be in writing and will be deemed given
when delivered personally, or by email or facsimile (with confirmation of
receipt) or by conventional mail (registered or certified, postage prepaid with
return receipt requested).  Notices will be addressed to the parties at the
addresses appearing below, but each party may change the address by written
notice in accordance with this paragraph.  This Agreement will be binding upon,
and inure to the benefit of, the parties and their respective successors and
assigns.


5.5 Either party is excused from performance and shall not be liable for any
delay in delivery or non-delivery or performance, in whole or in part, caused by
the occurrence of any contingency beyond the control of the parties including,
but not limited to, delay in obtaining required clearances, fires, civil
disobedience, riots, floods, shortage of power & fuel, war, and other acts of
God.  The term of this Agreement shall be extended by the amount of time that
the force majeure condition lasts; provided, however, that if the force majeure
event impacts SPEL and lasts for more than four (4) months, then CMD may request
that SPEL pay to CMD any proceeds it receives from insurance covering the
Equipment in which case this Agreement would expire and SPEL shall pay such
proceeds to CMD within ten (10) days of when received by SPEL.


5.6 This Agreement may be executed by facsimile and in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.


Authorized Signatures


In order to bind the parties to this Post-Consignment Services Pricing
Agreement, their duly authorized representatives have signed their names below
on the dates indicated.

 

 
Spel Semiconductor Limited (SPEL)
     
California Micro Devices Corporation (CMD)
           
By:
   /S/ SAM VARGHESE
____________________________
 
By:
 
/S/ ROBERT V. DICKINSON
_______________________________
 
Sam Varghese
 
 
 
Robert V. Dickinson
         
 Title: Chief Executive Officer
 
 
 
Title: President and Chief Executive Officer (Principal Executive Officer)
 
 
 
 
 
   
Date Executed: January 24, 2007
     
Date Executed: January 24, 2007
             
 Address: 5 CMDA Industrial Estate
MM Nagar, (Chennai) 603 209, India
 
 
 
Address: 490 N. McCarthy Blvd, #100
Milpitas, CA 95035

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

- 12 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Schedule 1
List of Equipment




1.  UDFN Assembly


Die Attach (2)
Wirebonders (7)
Auto Mold/ Die set (1)
Saw Singulation (1)


2.  uUDFN Assembly


Screen Printer (1)
Die Attach (1)


3.  UDFN/uUDFN Test


Eagle Tester (1)
Tesec Strip Handler (1)
Tape and Reel (1)


Parenthetical indicates number of units of equipment.



** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

- 13 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Schedule 2
Pricing


Package
Pitch
 
SPEL Base
   
Post Amortization
 
8 lead TDFN
0.4 mm
   
**
     
**
 
12 lead TDFN
0.4 mm
   
**
     
**
 
16 lead TDFN
0.4 mm
   
**
     
**
 
8 lead TDFN
0.5 mm
   
**
     
**
 
12 lead TDFN
0.5 mm
   
**
     
**
 
16 lead TDFN
0.5 mm
   
**
     
**
 
8 lead UDFN
0.4 mm
   
**
     
**
 
12 lead UDFN
0.4 mm
   
**
     
**
 
16 lead UDFN
0.4 mm
   
**
     
**
 
8 lead UDFN
0.5 mm
   
**
     
**
 
12 lead UDFN
0.5 mm
   
**
     
**
 
16 lead UDFN
0.5 mm
   
**
     
**
 
6 lead uUDFN
0.4 mm
   
**
     
**
 
6 lead uUDFN
0.5 mm
   
**
     
**
 





** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
- 14 -
 
 